DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 11-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stier (US 6,510,841) in view of Abe (US 2011/0155103).
As to claim 1, Stier discloses an electromagnetic fuel injection valve, comprising: 
a valve element (3, 34);
a movable element (20) that is configured to move the valve element (Column 3, lines 54-64);
a magnetic core (12) that has a magnetic attractive surface (bottom face of magnetic core 12) facing the movable element (Figure 2) (Column 4, lines 29-33); and
a coil (10) that is configured to generate a magnetic flux in the magnetic core (Column 4, lines 29-33), the coil (10) disposed on an outer peripheral side of the magnetic core (12) (Figure 2), wherein the movable element (20) includes:

an outer movable element (20a) that faces to a radially outer part of the 
magnetic attractive surface (bottom face of magnetic core 12) of the magnetic core (12) in a moving direction of the valve element (Figure 2).
Stier fails to disclose a valve wherein the outer movable element is biased in a valve opening direction by a second spring, wherein a biasing force of the first spring is larger than a biasing force of the second spring
Abe discloses a valve wherein a movable element (106) is biased in a valve opening direction by a second spring (114), 
wherein a biasing force of the second spring (114), is larger than the biasing force of a first spring (110) (Paragraph 31, lines 4-5).
Stier and Abe are analogous, as each reference puts forth a fuel injector configured to manage the effect of armature bounce.
It would have been obvious to one having ordinary skill in the art at the time of this invention to modify Stier with the disclosures of Abe, further providing the outer movable element (Stier, 20a) to be biased in a valve opening direction by a second spring (Abe, 114), in order to minimize rebounding of the valve element, as disclosed by Abe (Paragraph 39, lines 4-12).
It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Stier in view of Abe, to provide the biasing force of the first spring (Stier, 23b) to be larger than the biasing force of the second spring (Abe, 114), in order to provide for a structure that allows for translation of the valve back into the closing direction, while buffering the movement of the core.

    PNG
    media_image1.png
    838
    759
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1
As to claim 11, Stier in view of Abe discloses the electromagnetic fuel injection valve according to claim 1, wherein the inner movable element (20b) includes a first projection (Examiner’s Annotated Figure 1) that contacts the magnetic core (12) (Column 4, lines 29-33) and the outer movable element (20a) includes a second 
As to claim 12, Stier in view of Abe discloses the electromagnetic fuel injection valve according to claim 11, wherein an abutting part (Examiner’s Annotated Figure 1) is provided between the inner movable element (20b) and the outer movable element (20a), on which the abutting part the inner movable element is apart from the second movable element with a gap in the moving direction of the valve element in a valve- opened state (Figure 2, The outer movable element protrudes above the inner movable element in the moving direction of the valve element; As such, when the inner movable element and outer movable element are in contact with the core, a gap will exist about the abutting portion).
As to claim 13, Stier in view of Abe discloses the electromagnetic fuel injection valve according to claim 12, wherein in a process of getting into a valve-closed state from the valve-opened state, the inner movable element (20b) comes into contact with the outer movable element (20a) on the abutting part (Examiner’s Annotated Figure 1) (Stier, Column 5, lines 5-16, In the closing process, the outer movable element will rebound, and collide with the inner movable element, prior to the device reaching a valve closed state; Additionally, because the inner element primarily supports the needle, and does so in the closed state, with the inner movable element contacting the outer movable element, the device will not return to the closed state unless the inner movable element first contacts the outer movable element).
Regarding claim 14, Stier in view of Abe discloses (New) The electromagnetic fuel injection valve according to claim 11, wherein an end surface (35) of the inner movable element (20b) on a side of the magnetic core (12) (Figure 2) is located on a downstream side from an end surface (31) of the outer movable element (20a) on a side 
Regarding claim 15, Stier in view of Abe discloses the electromagnetic fuel injection valve according to claim 11, wherein the movable element (20) is configured to start to move in the direction toward the magnetic core (12) with the inner movable element (20b) and the outer movable element (20a) in a contact state (Column 4, lines 29-36).
Regarding claim 16, Stier in view of Abe discloses the electromagnetic fuel injection valve according to claim 15, wherein the inner movable element (20b) is configured to get apart from the outer movable element (20a) after the outer movable element collides with the magnetic attractive surface of the magnetic core (12) (Column 4, lines 29-36; The inner movable element is shorter than the outer movable element, and will therefore move away from the outer movable element at the abutting part, in order to contact the magnetic core).
Regarding claim 18, Stier in view of Abe discloses the electromagnetic fuel injection valve according to claim 11, wherein an inner circumferential surface (28) of the outer movable element (20a) forms a sliding part between the inner circumferential surface of the outer movable element and a cylindrical side surface of the inner movable element (20b) (Examiner’s Annotated Figure 1).
Pertaining to Claims 1, 11 and 17
As to claim 1, Stier discloses an electromagnetic fuel injection valve, comprising: 
a valve element (3, 34);
a movable element (20) that is configured to move the valve element (Column 3, lines 54-64);

a coil (10) that is configured to generate a magnetic flux in the magnetic core (Column 4, lines 29-33), the coil (10) disposed on an outer peripheral side of the magnetic core (12) (Figure 2), wherein the movable element (20) includes:
an inner movable element (20a) (Figure 4), the inner movable element being (20a) biased in a valve closing direction by a first spring (23b) (abstract, lines 12-14); and
an outer movable element (20b) (Figure 4) that faces to a radially outer part of the magnetic attractive surface (bottom face of magnetic core 12) of the magnetic core (12) in a moving direction of the valve element (Figure 2).
Stier fails to disclose a valve wherein the outer movable element is biased in a valve opening direction by a second spring, wherein a biasing force of the first spring is larger than a biasing force of the second spring
Abe discloses a valve wherein a movable element (106) is biased in a valve opening direction by a second spring (114), 
wherein a biasing force of the second spring (114), is larger than the biasing force of a first spring (110) (Paragraph 31, lines 4-5).
Stier and Abe are analogous, as each reference puts forth a fuel injector configured to manage the effect of armature bounce.
It would have been obvious to one having ordinary skill in the art at the time of this invention to modify Stier with the disclosures of Abe, further providing the outer movable element (Stier, 20b) to be biased in a valve opening direction by a second spring (Abe, 114), in order to minimize rebounding of the valve element, as disclosed by Abe (Paragraph 39, lines 4-12).

As to claim 11, Stier in view of Abe discloses the electromagnetic fuel injection valve according to claim 1, wherein the inner movable element (20a) includes a first projection (Examiner’s Annotated Figure 2) that contacts the magnetic core (12) (Column 4, lines 29-33) and the outer movable element (20b) includes a second projection (Examiner’s Annotated Figure 2) that also contacts the magnetic core (12) (Column 4, lines 29-33).

    PNG
    media_image2.png
    389
    337
    media_image2.png
    Greyscale

Examiner’s Annotated Figure 2
Regarding claim 17, Stier in view of Abe discloses the electromagnetic fuel injection valve according to claim 11, wherein the inner movable element (20a) is configured to start to move in the valve closing direction prior to the outer movable element (20b).
Stier embodiment 3 (Figure 4) discloses a valve wherein the inner movable element (20a) is configured to move in the valve closing direction prior to the outer movable element (20b) (Column 4, lines 41-46, The inner movable element is configured to move in the valve closing direction prior to the outer movable element due to its larger end face).
Response to Arguments
Applicant's arguments filed 1/11/2021 have been fully considered but they are not persuasive.
As to Applicant’s position that Abe only teaches one spring, Examiner disagrees. Abe teaches the use of two springs with the second spring having a smaller force than the first spring, in order to minimize rebounding.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER R. DANDRIDGE/
Examiner, Art Unit 3752

/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752